    Case 2:16-cv-03493-FMO-AS Document 218 Filed 08/13/20 Page 1 of 1 Page ID #:7894
 Marissa C. Krumm, Esq. (CA S #323301)
 McDERMOTT WILL & EMERY LLP
 18565 Jamboree Road, Suite 250
 Irvine, CA 92612-2565



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 CITY OF LONG BEACH, a municipal corporation; et al.                    CASE NUMBER
                                                                                               2:16-cv-03493-FMO-AS
                                                         Plaintiff(s)
                             v.
 MONSANTO COMPANY; ET AL.                                                     ORDER ON APPLICATION OF NON-
                                                                            RESIDENT ATTORNEY TO APPEAR IN A
                                                      Defendant(s).          SPECIFIC CASE PRO HAC VICE [215]
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Anstoetter, Mark D.                                                             of    Shook, Hardy & Baxon, LLP
 Applicant’s Name (Last Name, First Name & Middle Initial                              2555 Grand Blvd.
 816-474-6550                            816-421-5547                                  Kansas City, MO 64108
 Telephone Number                        Fax Number
 manstoetter@shb.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Monsanto Company
 Solutia, Inc.
 Pharmacia Corporation
 Name(s) of Party(ies) Represent                                 տPlaintiff(s) ‫ ܈‬Defendant(s) տOther:
and designating as Local Counsel
 Krumm, Marissa C.                                                               of    McDermott Will & Emery LLP
 Designee’s Name (Last Name, First Name & Middle Initial                               18565 Jamboree Road, Suite 250
 323301                           949-757-6016                   949-851-9348          Irvine, CA 92612-2565
 Designee’s Cal. Bar No.          Telephone Number               Fax Number
 mkrumm@mwe.com
                             E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ‫܆‬GRANTED
 ‫܆‬
 X DENIED:            ‫܆‬   for failure to pay the required fee.
                      ‫܆‬
                      X   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ‫܆‬   for failure to complete Application:
                      ‫܆‬   pursuant to L.R. 83-2.1.3.2: ‫܆‬Applicant resides in California; ‫ ܆‬previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ‫܆‬   pursuant to L.R. 83-2.1.3.4; Local Counsel: ‫ ܆‬is not member of Bar of this Court; ‫ ܆‬does not maintain office
                          District.
                      ‫ ܆‬because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ‫ ܆‬be refunded ‫ ܆‬not be refunded.

Dated: August 13, 2020                                                                             /s/
                                                                                Fernando M. Olguin, U.S. District Judgee

 G-64 Order (05/16)    ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                         Page 1 of 1
